In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
SHERRY G. ALEXANDER,     *                           No. 13-775V
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: June 20, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Trivalent influenza
AND HUMAN SERVICES,      *                           (“flu”) vaccine; neurological injury.
             Respondent. *
*********************

Isaiah Kalinowski, Maglio, Christopher and Toale, Washington, DC, for Petitioner;
Lindsay Corliss, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On June 18, 2014, respondent filed a joint stipulation concerning the petition
for compensation filed by Sherry Alexander on October 7, 2013. In her petition,
Ms. Alexander alleged that the trivalent influenza (“flu”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on September 23, 2010, caused her to develop a neurological
injury. Petitioner further alleges that she experienced the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages as a result of her condition.

      Respondent denies that the flu immunization is the cause of petitioner’s
alleged neurological injury, and/or any other injury.

     Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $40,000.00 in the form of a check payable to petitioner,
        Sherry Alexander. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-775V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00775-UNJ Document 31 Filed 06/18/14 Page 1 of 5
Case 1:13-vv-00775-UNJ Document 31 Filed 06/18/14 Page 2 of 5
Case 1:13-vv-00775-UNJ Document 31 Filed 06/18/14 Page 3 of 5
Case 1:13-vv-00775-UNJ Document 31 Filed 06/18/14 Page 4 of 5
Case 1:13-vv-00775-UNJ Document 31 Filed 06/18/14 Page 5 of 5